                                          Case 4:20-cv-01989-YGR Document 30 Filed 06/29/20 Page 1 of 4




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    TAMAR LOWELL, ET AL.,                                 CASE NO. 20-cv-01989-YGR
                                   6                    Plaintiffs,
                                                                                              ORDER DENYING MOTION TO TRANSFER
                                   7              vs.
                                                                                              Re: Dkt. No. 20
                                   8    UNITED BEHAVIORAL HEALTH, ET AL.,
                                   9                    Defendants.

                                  10          Plaintiffs Tamar and Thomas Lowell bring this action under the Employment Retirement
                                  11   Income Security Act of 1974 (“ERISA”) on behalf of themselves and their beneficiary son, A.L.,
                                  12   related to a denial of benefits under an employee welfare benefit plan. Now before the Court is a
Northern District of California
 United States District Court




                                  13   motion to transfer this action to either the United States District Courts for the District of
                                  14   Washington or the District of Montana, pursuant to 28 U.S.C. section 1404(a) and 29 U.S.C.
                                  15   section 1132(e)(2), filed by defendants United Behavioral Health (“UBH”) and United Healthcare
                                  16   Insurance Company.
                                  17          “For the convenience of parties and witnesses, in the interest of justice, a district court may
                                  18   transfer any civil action to any other district or division where it might have been brought.” 28
                                  19   U.S.C. § 1404(a). If the action could have been brought in the target district in the first instance,1
                                  20   courts consider the following factors in determining whether transfer is appropriate: (1) plaintiffs’
                                  21   choice of forum, (2) convenience of the parties, (3) convenience of the witnesses, (4) ease of
                                  22   access to the evidence, (5) familiarity of each forum with the applicable law, (6) feasibility of
                                  23   consolidation with other claims, (7) any local interest in the controversy, and (8) the relative court
                                  24   congestion and time of trial in each forum. Vu v. Ortho-McNeil Pharm., Inc., 602 F. Supp. 2d
                                  25   1151, 1156 (N.D. Cal. 2009). UBH bears the burden to show that the transferee district is the
                                  26   more appropriate forum. Jones v. GNC Franchising, Inc., 211 F.3d 495, 499 (9th Cir. 2000).
                                  27

                                  28          1
                                                   Plaintiffs do not dispute this action could have been brought in the target districts.
                                          Case 4:20-cv-01989-YGR Document 30 Filed 06/29/20 Page 2 of 4




                                   1           The Court considers each of the relevant factors in turn:

                                   2           1.      Plaintiffs’ Choice of Forum: “While a plaintiff’s choice of forum always weighs

                                   3   against transfer under section 1404(a), a court considering transfer must determine how much

                                   4   weight to give this choice under the circumstances.” Glob. Hawk Ins. Co. v. Vega, No. 15-CV-

                                   5   02093-YGR, 2015 WL 7720801, at *4 (N.D. Cal. Nov. 30, 2015). Due to ERISA’s broad venue

                                   6   provisions, “a plaintiff’s choice of forum is accorded great deference in ERISA cases.” Jacobson

                                   7   v. Hughes Aircraft Co., 105 F.3d 1288, 1302 (9th Cir. 1997), rev’d on other grounds, 525 U.S.

                                   8   432, 119 S. Ct. 755 (1999). However, when a plaintiff files suit outside its home forum, “the

                                   9   presumption in [its] favor applies with less force.” Sinochem Int’l Co. Ltd. v. Malaysia Int’l

                                  10   Shipping Corp., 549 U.S. 422, 430 (2007) (citation and internal quotation marks omitted). A

                                  11   plaintiff’s choice also merits less consideration if (1) the operative facts occurred outside the

                                  12   forum, (2) the forum lacks interest in the parties or subject matter, or (3) there is evidence of
Northern District of California
 United States District Court




                                  13   forum shopping. Ennis v. Aetna Life Ins. Co., No. 3:18-CV-01617-WHO, 2018 WL 4636197, at

                                  14   *2 (N.D. Cal. Sept. 24, 2018) (citing Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987) and

                                  15   Burgess v. HP, Inc., No. 16-CV-04784-LHK, 2017 WL 467845, at *6 (N.D. Cal. Feb. 3, 2017)).

                                  16           Here, plaintiffs reside in the Western District of Washington, while A.L. resides in the

                                  17   District of Montana, where he received the mental health treatment at issue in this case. UBH

                                  18   employees who applied the guidelines to deny coverage to A.L. reside in Texas and Illinois. This

                                  19   action bears a relationship to the Northern District because UBH is a California corporation with

                                  20   its principle place of business in this district.

                                  21           Additionally, defendants argue that plaintiffs filed this action in this district to benefit from

                                  22   the favorable decision rendered in Wit et al. v. United Behavioral Health, No. 14-cv-02346-JCS,

                                  23   2019 WL 1033730 (N.D. Cal. Mar. 5, 2019), which is cited repeatedly in plaintiffs’ complaint.

                                  24   The existence of such decision is not a disqualifying factor. Wit may be one reason plaintiffs filed

                                  25   their case in this district, but as explained, a suit filed against UBH is appropriate in this district.

                                  26   The Court finds that this factor weighs minimally against transfer.

                                  27           2.      Convenience of the Parties: Defendants, both of whom operate in every state, do

                                  28   not argue that this district is inconvenient for them. Instead, defendants argue that transfer would
                                                                                           2
                                          Case 4:20-cv-01989-YGR Document 30 Filed 06/29/20 Page 3 of 4




                                   1   be more convenient for plaintiffs because they reside in the Western District of Washington and

                                   2   A.L. resides in the District of Montana. This argument fails to persuade. Plaintiffs represent that

                                   3   they weighed the convenience of various forums before choosing to pursue this action here. “[I]t

                                   4   is unconvincing for [d]efendants to advance a convenience argument based primarily on the logic

                                   5   that [p]laintiff[s’] choice of forum would be inconvenient to [p]laintiff[s],” Sharma v.

                                   6   Globalfoundries U.S., Inc., No. 5:15-CV-03631-EJD, 2016 WL 2742399, at *2 (N.D. Cal. May

                                   7   11, 2016), particularly where plaintiffs state a willingness to bear any inconveniences associated

                                   8   with litigating outside their home forum. This factor weighs against transfer.

                                   9           3.     Convenience of the Witnesses: In a denial of benefits action brought under

                                  10   ERISA, judicial review generally is limited to the administrative record. Ennis, 2018 WL

                                  11   4636197, at *3 (citation omitted). The district court has discretion to allow evidence not before

                                  12   the administrator only “when circumstances clearly establish that additional evidence is necessary
Northern District of California
 United States District Court




                                  13   to conduct an adequate de novo review.” Mongeluzo v. Baxter Travenol Long Term Disability

                                  14   Benefit Plan, 46 F.3d 938, 944 (9th Cir. 1995). Here, defendants do not assert that witnesses will

                                  15   be necessary, instead arguing that if the Court requires witness testimony, it will be from non-party

                                  16   witnesses located in either the Western District of Washington or the District of Montana.

                                  17   Plaintiffs, for their part, argue that at least some witnesses with relevant knowledge about the

                                  18   adoption of UBH guidelines are likely to reside here, in UBH’s home district. Neither party

                                  19   presents evidence “clearly establish[ing]” or even strongly suggesting that witness testimony will

                                  20   be needed in this case. As UBH bears the burden, this factor weighs against transfer.

                                  21           4.     Local Interest: As explained, plaintiffs reside in the Western District of

                                  22   Washington, where the plan at issue was administered. At all relevant times, A.L. was treated at a

                                  23   mental health facility in the District of Montana. Those districts thus have an interest in deciding

                                  24   this controversy, which concerns their residents. At the same time, UBH is a California

                                  25   corporation with its principal place of business in this district. California has as much interest in

                                  26   regulating the conduct of one of its corporations as Washington or Montana does in protecting its

                                  27   residents. See Doe v. Epic Games, Inc., 435 F. Supp. 3d 1024 (N.D. Cal. 2020). Thus, this factor

                                  28   is neutral.
                                                                                          3
                                          Case 4:20-cv-01989-YGR Document 30 Filed 06/29/20 Page 4 of 4




                                   1          5.      Familiarity with Applicable Law: While the parties agree that this Court and the

                                   2   proposed transferee courts are equally capable of adjudicating plaintiffs’ ERISA claims,

                                   3   defendants note that because the plan was established and administered in Washington, to the

                                   4   extent that ERISA law is not preempting, Washington state law would govern the plan. Assuming

                                   5   issues of Washington state law arise, this Court is capable of resolving them. See Fleming v.

                                   6   Matco Tools Corp., 384 F. Supp. 3d 1124, 1136 (N.D. Cal. 2019) (denying venue transfer motion

                                   7   and observing that “federal judges routinely apply the law of other states than the one in which

                                   8   they sit”). Indeed, defendants do not directly argue otherwise. This factor is neutral.2

                                   9          6.      Balancing of Factors: In sum, the relevant section 1404(a) factors are either

                                  10   neutral or weigh against transfer. Defendants have not established that either the Western District

                                  11   of Washington or the District of Montana is the more appropriate forum. The motion for transfer

                                  12   is DENIED.
Northern District of California
 United States District Court




                                  13          This Order terminates Docket Number 20.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: June 29, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  17                                                       UNITED STATES DISTRICT COURT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                              2
                                  28            The parties do not address the following factors: ease of access to evidence, feasibility of
                                       consolidation with other claims, and relative court congestion and time to trial.
                                                                                        4
